Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “computer program product” in claim 15 is “software per se” (MPEP 2106).
	The Examiner thanks the Applicant for attempting to fix the issue, however, the issue was not whether the computer program product was a signal (i.e. transitory) or not, but rather a 101 software or program per se issue. The Examiner recommends changing the claim language to “A computer program product comprising instructions stored on a non-transitory computer-readable medium which, when executed by a computer, cause the computer to carry out the method of claim 3.” to ensure that the claim is not just software or a program for sale based on the definition of a product.
	The Examiner would also like point out that there is an error in the Applicant’s remarks dated 5/10/22 (p. 6, section discussing 101) as claim 15 has not been amended to recite the amended limitations of claim 13 “A non-transitory computer readable medium containing instructions causing a processor to generate data content”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (WO 2017/206803 A1), hereinafter Chuang in view of Zhang et al. (U.S. 2020/0195960), hereinafter Zhang and further in view of Xu et al. (“Description of Core Experiment 8: Current Picture Referencing”, JVET-K1028-v4, 10-18 July 2018), hereinafter Xu. Chuang was cited on the Applicant’s IDS dated 5/18/21. An NPL copy of Xu has been attached.

	Regarding claims 1 and 2, Chuang discloses a method and apparatus, comprising: 
	a processor (Chuang p. 16, lines 5-12), configured to: 
	obtain a chroma block vector corresponding to a collocated luma block vector of a video block (Chuang p. 9, lines 24-25); 
	determine, in order, whether said collocated luma block is coded in current picture reference mode (Chuang p. 13, lines 31-34); 
	set a current chroma block vector to said corresponding collocated luma block vector, left chroma sub-block vector, or above chroma sub-block vector, respectively for said determining step that is true (Chuang p. 13, lines 31-34); and, 
	encode said video block using said chroma block vector (Chuang p. 13, lines 31-34 and fig. 13).
	Chuang suggests using left and above chroma blocks (fig. 9). Chuang does not explicitly disclose determine, in order, whether a left chroma sub-block, or an above chroma sub-block is coded in current picture reference mode.
	However, Zhang teaches determine, in order, whether said collocated luma block, a left chroma sub-block, or an above chroma sub-block is coded in current picture reference mode (Zhang [0242]-[0244]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chuang’s method and apparatus with the missing limitations as taught by Zhang to provide higher coding efficiency as a result of improved video compression techniques (Zhang [0053]).

Chuang does not explicitly disclose determining whether blocks are partially in the current picture reference mode and partially in another mode.
However, Xu teaches determining whether said blocks are partially in the current picture reference mode and partially in another mode (p. 6, section 4.2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus taught by Chuang in view of Zhang with the missing limitations as taught by Xu to enable the use of two tools togethers in a P slice where the current picture is the only reference picture (Xu p. 6, section 4.2, first paragraph).

Regarding claims 3 and 4, Chuang in view of Zhang and Xu teaches a method and apparatus, comprising: a processor, configured to: obtain a chroma block vector corresponding to a collocated luma block vector of a video block; determine, in order, whether said collocated luma block, a left chroma sub-block, or an above chroma sub-block is coded partially in current picture reference mode and partially in another mode; set a current chroma block vector to said corresponding collocated luma block vector, left chroma sub-block vector, or above chroma sub-block vector, respectively for said determining step that is true; and, decode said video block using said chroma block vector (claims 3 and 4 recite analogous limitations to claims 1 and 2 above, and are therefore rejected on the same premise. Furthermore, claims 3 and 4 disclose an inverse of encoding and Chuang discloses both encoding and decoding methods (p. 9, lines 14-15 and Abstract)).

Regarding claims 5 and 16, Chuang in view of Zhang and Xu teaches the method and apparatus of claims 3 and 4, wherein dual tree mode and current picture referencing is enabled (Chuang p. 9, lines 6-15).

Regarding claims 6 and 17, Chuang in view of Zhang and Xu teaches the method and apparatus of claims 3 and 4, wherein a luma vector from a neighboring subblock is applied if a collocated luma block is not coded using current picture referencing (Chuang p. 14, lines 23-25 and fig. 13 and Zhang [0242]-[0244]).
The same motivation for claim 1 applies to claims 6 and 17.

Regarding claims 7 and 18, Chuang in view of Zhang and Xu teaches the method and apparatus of claims 3 and 4, wherein at least one chroma block vector is derived from a collocated luma block partition (Chuang p. 9, lines 24-25, p. 13, lines 31-34 and fig. 13).

Regarding claims 8 and 19, Chuang in view of Zhang and Xu teaches the method and apparatus of claims 3 and 4, wherein a same vector is applied for all chroma subblocks corresponding to a luma block (Chuang p. 13, lines 31-34 and fig. 13).

Regarding claims 9 and 20, Chuang in view of Zhang and Xu teaches the method and apparatus of claims 3 and 4, wherein an above chroma subblock vector is used when a left chroma subblock vector is not available (Chuang fig. 13).

Regarding claims 10 and 21, Chuang in view of Zhang and Xu teaches the method and apparatus of claims 3 and 4, wherein a collocated luma block partition is used to derive the chroma block vector (Chuang p. 13, lines 31-34 and fig. 13).

Regarding claims 11 and 22, Chuang in view of Zhang and Xu teaches the method and apparatus of claims 3 and 4, wherein when a collocated luma subblock is unavailable, another collocated subblock position is checked until a block vector is found (Chuang p. 14, lines 9-15 and fig. 13).

Regarding claim 12, Chuang in view of Zhang and Xu teaches a device comprising: an apparatus according to claim 4 (see claim 4). Zhang does not explicitly disclose at least one of (i) an antenna configured to receive a signal, the signal including the video block, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the video block, and (iii) a display configured to display an output representative of a video block.
However, Zhang further teaches at least one of (i) an antenna configured to receive a signal, the signal including the video block, (ii) a band limiter configured to limit the received signal to a band of frequencies that includes the video block, and (iii) a display configured to display an output representative of a video block (Zhang [0058] and [0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chuang’s device with the missing limitations as taught by Zhang to display compressed video to a user (Zhang [0003] and [0053]).

Regarding claim 13, Chuang in view of Zhang and Xu teaches a non-transitory computer readable medium containing instructions causing a processor to generate data content according to the method of claim 1, for playback using a processor (Chuang p. 16, lines 5-12 and Zhang [0614], the “for playback” limitation can be interpreted as intended use under MPEP 2111.02(II)).
The same motivation for claim 1 applies to claim 13.

Regarding claim 15, Chuang in view of Zhang and Xu teaches a non-transitory computer program product comprising instructions which, when is executed by a computer, cause the computer to carry out the method of claim 3 (Chuang p. 16, lines 5-12).

Response to Arguments
Applicant's arguments filed 5/10/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

Applicant's arguments filed in regard to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Chuang in view of Zhang and Xu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Xu et al. (JVET-K1028-v3, July 2018) discloses a current picture referencing mode (pp. 6-7 in the file wrapper, section 4.2-4.4). 
	Li et al. (JVET-J0029, April 2018) discloses intra block copy mode details (pp. 7-8, section 2.1.10.3). 
	Zuo et al. (JVET-J0042, April 2018) discloses IBC for chroma frames (p. 3, section 2.2). 
	Xu et al. (Intra Block Copy in HEVC Screen Content Coding Extensions, December 2016) discloses that intra block copy is also named current picture referencing (CPR) (p. 1, Abstract).
	These references were cited on the Applicant’s IDS dated 5/18/2021 and are already included in the file wrapper. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482